Name: COMMISSION REGULATION (EEC) No 1957/93 of 19 July 1993 re-establishing the levying of customs duties on products falling within CN code ex 4104, originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy;  leather and textile industries
 Date Published: nan

 No L 177/ 10 Official Journal of the European Communities 21 . 7 . 93 COMMISSION REGULATION (EEC) No 1957/93 of 19 July 1993 re-establishing the levying of customs duties on products falling within CN code ex 4104, originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of certain industrial products originating in developing countries ('), extended for 1993 by Regulation (EEC) No 3917/92 (2), and in particular Article 9 thereof, Whereas, pursuant to Articles 1 and 6 of Regulation (EEC) No 3831 /90, suspension of customs duties shall be accorded for 1993 to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceilings fixed in column 6 of Annex I ; Whereas, as provided for in Article 7 of that Regulation, as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of products falling within CN code 4104, originating in India, the individual ceiling was fixed at ECU 8 682 000 ; whereas on 7 April 1993, imports of these products into the Community originating in India reached the ceiling in question after being charged thereagainst ; whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against India, HAS ADOPTED THIS REGULATION : Article 1 As from 24 July 1993 , the levying of customs duties, suspended for 1993 pursuant to Council Regulation (EEC) No 3831 /90, shall be re-established on imports into the Community of the following products, originating in India : Order No CN code Description 10.0520 4104 10 95 Leather of bovine or equine animals, without hair on, other than 4104 10 99 leather of heading No 4108 or 4109 : 4104 31 11 Whole bovine skin leather, of a unit surface area not exceeding 4104 31 19 28 square feet (2,6 m2) : 4104 31 304104 31 90 -" 0ther : 4104 39 10    Otherwise prepared 4104 39 90 _ other bovine leather and equine leather, parchment-dressed or prepared after tanning Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 July 1993 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 370, 31 . 12. 1990, p. 1 . (2) OJ No L 396, 31 . 12. 1992, p. 1 .